Case 1:11-cv-00691-LAK-RWL Document 2091-85 Filed 10/02/18 Page 1 of 22




     EXHIBIT 85
     Case 1:11-cv-00691-LAK-RWL Document 2091-85 Filed 10/02/18 Page 2 of 22



                                        Court of Appeal Motion Nos. M47811 and M47813
                                            Court of Appeal File Nos. C63309 and C63310

                        COURT OF APPEAL FOR ONTARIO
B E T W E E N:

      DANIEL CARLOS LUSITANDE YAIGUAJE, BENANCIO FREDY CHIMBO GREFA,
       MIGUEL MARIO PAYAGUAJE PAYAGUAJE, TEODORO GONZALO PIAGUAJE
      PAYAGUAJE, SIMON LUSITANDE YAIGUAJE, ARMANDO WILMER PIAGUAJE
        PAYAGUAJE, ANGEL JUSTINO PIAGUAJE LUCITANTE, JAVIER PIAGUAJE
    PAYAGUAJE, FERMIN PIAGUAJE, LUIS AGUSTIN PAYAGUAJE PIAGUAJE, EMILIO
       MARTIN LUSITANDE YAIGUAJE, REINALDO LUSITANDE YAIGUAJE, MARIA
 VICTORIA AGUINDA SALAZAR, CARLOS GREFA HUATATOCA, CATALINA ANTONIA
     AGUINDA SALAZAR, LIDIA ALEXANDRIA AGUINDA AGUINDA, CLIDE RAMIRO
      AGUINDA AGUINDA, LUIS ARMANDO CHIMBO YUMBO, BEATRIZ MERCEDES
       GREFA TANGUILA, LUCIO ENRIQUE GREFA TANGUILA, PATRICIO WILSON
     AGUINDA AGUINDA, PATRICIO ALBERTO CHIMBO YUMBO, SEGUNDO ANGEL
  AMANTA MILAN, FRANCISCO MATIAS ALVARADO YUMBO, OLGA GLORIA GREFA
       CERDA, NARCISA AIDA TANGUILA NARVAEZ, BERTHA ANTONIA YUMBO
  TANGUILA, GLORIA LUCRECIA TANGUILA GREFA, FRANCISCO VICTOR TANGUILA
     GREFA, ROSA TERESA CHIMBO TANGUILA, MARIA CLELIA REASCOS REVELO,
   HELEODORO PATARON GUARACA, CELIA IRENE VIVEROS CUSANGUA, LORENZO
 JOSE ALVARADO YUMBO, FRANCISCO ALVARADO YUMBO, JOSE GABRIEL REVELO
 LLORE, LUISA DELIA TANGUILA NARVAEZ, JOSE MIGUEL IPIALES CHICAIZA, HUGO
    GERARDO CAMACHO NARANJO, MARIA MAGDALENA RODRIGUEZ BARCENES,
  ELIAS ROBERTO PIYAHUAJE PAYAHUAJE, LOURDES BEATRIZ CHIMBO TANGUILA,
  OCTAVIO ISMAEL CORDOVA HUANCA, MARIA HORTENCIA VIVEROS CUSANGUA,
 GUILLERMO VINCENTE PAYAGUAJE LUSITANTE, ALFREDO DONALDO PAYAGUAJE
            PAYAGUAJE and DELFIN LEONIDAS PAYAGUAJE PAYAGUAJE

                                                                              Plaintiffs
                                                                           (Appellants)

                                      - and -

                 CHEVRON CORPORATION, CHEVRON CANADA LIMITED and
                        CHEVRON CANADA FINANCE LIMITED

                                                                            Defendants
                                                                          (Respondents)

        FURTHER SUPPLEMENTARY JOINT MOTION RECORD OF
       CHEVRON CANADA LIMITED AND CHEVRON CORPORATION
           (Motion for Security for Costs returnable June 27, 2017)


June 23, 2017
Case 1:11-cv-00691-LAK-RWL Document 2091-85 Filed 10/02/18 Page 3 of 22



                                    GOODMANS LLP
                                    Barristers & Solicitors
                                    Bay Adelaide Centre
                                    333 Bay Street, Suite 3400
                                    Toronto, ON M5H 2S7

                                    Benjamin Zarnett LSUC#: 17247M
                                    bzarnett@goodmans.ca
                                    Tel: 416-597-4204
                                    Fax: 416-979-1234
                                    Suzy Kauffman LSUC#: 41703D
                                    skauffman@goodmans.ca
                                    Tel: 416-597-6281
                                    Fax: 416-979-1234

                                    Lawyers for the Defendant (Respondent in
                                    Appeals), Chevron Canada Limited

                                    OSLER, HOSKIN & HARCOURT LLP
                                    Barristers & Solicitors
                                    100 King Street West
                                    1 First Canadian Place
                                    Suite 6200, P.O. Box 50
                                    Toronto, Ontario M5X 1B8

                                    Larry Lowenstein LSUC#: 23120C
                                    llowenstein@osler.com
                                    Tel: 416-862-6454
                                    Fax: 416-862-6666
                                    Laura Fric LSUC#: 36545Q
                                    lfric@osler.com
                                    Tel: 416-862-5899
                                    Fax: 416-862-6666

                                    Lawyers for the Defendant (Respondent in
                                    Appeals), Chevron Corporation

                                    NORTON ROSE FULBRIGHT CANADA
                                    LLP
                                    Barristers & Solicitors
                                    Suite 3800
                                    Royal Bank Plaza, South Tower
                                    200 Bay Street, P.O. Box 84
                                    Toronto, ON M5J 2Z4

                                    Clarke Hunter, Q.C.
                                    clarke.hunter@nortonrosefulbright.com
                                    Tel: 403-267-8292
      Case 1:11-cv-00691-LAK-RWL Document 2091-85 Filed 10/02/18 Page 4 of 22



                                                  Fax: 403-264-5973
                                                  Anne Kirker, Q.C.
                                                  anne.kirker@nortonrosefulbright.com
                                                  Tel: 403-267-9564
                                                  Fax: 403-264-5973
                                                  Robert Frank LSUC#: 35456F
                                                  robert.frank@nortonrosefulbright.com
                                                  Tel: 416-202-6741
                                                  Fax: 416-360-8277

                                                  Lawyers for the Defendant (Respondent in
                                                  Appeals), Chevron Corporation



TO:        LENCZNER SLAGHT ROYCE SMITH GRIFFIN LLP
           Barristers
           130 Adelaide Street West, Suite 2600
           Toronto, ON M5H 3P5

           Alan J. Lenczner, Q.C. LSUC#: 11387E
           alenczner@litigate.com
           Tel: 416-865-3090
           Fax: 416-865-9010
           Brendan Morrison LSUC#: 61635B
           bmorrison@litigate.com
           Tel: 416-865-2842
           Fax: 416-865-9010

           Lawyers for the Plaintiffs (Appellants in Appeals)


AND TO:    KOSKIE MINSKY LLP
           Barristers & Solicitors
           900 - 20 Queen Street West
           Toronto, Ontario M5H 3R3

           Kirk Baert LSUC#: 30942O
           kbaert@kmlaw.ca
           Tel: 416-595-2117
           Fax: 416-977-3316
           Celeste Poltak LSUC#: 46207A
           cpoltak@kmlaw.ca
           Tel: 416-595-2701
           Fax: 416-977-3316

           Co-counsel for the Plaintiffs (Appellants in Appeals)
    Case 1:11-cv-00691-LAK-RWL Document 2091-85 Filed 10/02/18 Page 5 of 22




AND TO:   LAX O’SULLIVAN LISUS GOTTLIEB LLP
          Barristers
          145 King St. West, Suite 2750
          Toronto, ON M5H 1J8

          Terrence J. O’Sullivan LSUC#: 13354K
          tosullivan@counsel-toronto.com
          Tel: 416-598-3556
          Fax: 416-598-3730
          Paul Michell LSUC#: 39196J
          pmichell@counsel-toronto.com
          Tel: 416-644-5359
          Fax: 416-598-3730

          Lawyers for Chevron Canada Capital Company
Case 1:11-cv-00691-LAK-RWL Document 2091-85 Filed 10/02/18 Page 6 of 22
Case 1:11-cv-00691-LAK-RWL Document 2091-85 Filed 10/02/18 Page 7 of 22
Case 1:11-cv-00691-LAK-RWL Document 2091-85 Filed 10/02/18 Page 8 of 22
Case 1:11-cv-00691-LAK-RWL Document 2091-85 Filed 10/02/18 Page 9 of 22
Case 1:11-cv-00691-LAK-RWL Document 2091-85 Filed 10/02/18 Page 10 of 22
Case 1:11-cv-00691-LAK-RWL Document 2091-85 Filed 10/02/18 Page 11 of 22   4




                   TAB 1
Case 1:11-cv-00691-LAK-RWL Document 2091-85 Filed 10/02/18 Page 12 of 22   5
Case 1:11-cv-00691-LAK-RWL Document 2091-85 Filed 10/02/18 Page 13 of 22   6
Case 1:11-cv-00691-LAK-RWL Document 2091-85 Filed 10/02/18 Page 14 of 22   7
Case 1:11-cv-00691-LAK-RWL Document 2091-85 Filed 10/02/18 Page 15 of 22   8




                   TAB 2
Case 1:11-cv-00691-LAK-RWL Document 2091-85 Filed 10/02/18 Page 16 of 22
Case 1:11-cv-00691-LAK-RWL Document 2091-85 Filed 10/02/18 Page 17 of 22
Case 1:11-cv-00691-LAK-RWL Document 2091-85 Filed 10/02/18 Page 18 of 22
Case 1:11-cv-00691-LAK-RWL Document 2091-85 Filed 10/02/18 Page 19 of 22
Case 1:11-cv-00691-LAK-RWL Document 2091-85 Filed 10/02/18 Page 20 of 22
                                                                           12
Case 1:11-cv-00691-LAK-RWL Document 2091-85 Filed 10/02/18 Page 21 of 22
                                                                           13
                        Case 1:11-cv-00691-LAK-RWL Document 2091-85 Filed 10/02/18 Page 22 of 22


          DANIEL CARLOS LUSITANDE - and - CHEVRON CORPORATION et al.            Court of Appeal Motion Nos. M47811 & M47813
                      YAIGUAJE et al.                                            Court of Appeal File Nos. C63309 & C63310
                  Plaintiffs (Appellants) Defendants (Respondents)


                                                                             COURT OF APPEAL FOR ONTARIO

                                                                                 Proceeding commenced at Toronto




                                                                       FURTHER SUPPLEMENTARY JOINT MOTION
                                                                      RECORD OF CHEVRON CANADA LIMITED AND
                                                                              CHEVRON CORPORATION
                                                                             (Motion for Security for Costs)


                                                                   GOODMANS LLP
                                                                   Barristers & Solicitors
                                                                   Bay Adelaide Centre
                                                                   333 Bay Street, Suite 3400
                                                                   Toronto, ON M5H 2S7

                                                                   Benjamin Zarnett LSUC#: 17247M
                                                                   bzarnett@goodmans.ca
                                                                   Suzy Kauffman LSUC#: 41703D
                                                                   skauffman@goodmans.ca

                                                                   Tel:   416.979.2211
                                                                   Fax:   416.979.1234

                                                                   Lawyers for the Defendant (Respondent in Appeals),
                                                                   Chevron Canada Limited


6709580
